Exhibit 10.8

 

HPSC, INC.

 

LIMITED RECOURSE NOTE AND SECURITY AGREEMENT

 

Principal amount $870,732.12

 

Date:  October 28, 2003

 

 

FOR VALUE RECEIVED, the undersigned, HPSC, Inc. (“HPSC”), hereby promises to pay
to the order of DOLLIE A. COLE (the “Payee”), the sum of EIGHT HUNDRED SEVENTY
THOUSAND SEVEN HUNDRED THIRTY TWO DOLLARS AND TWELVE CENTS ($870,732.12).  This
Limited Recourse Note and Security Agreement (“this Note”) shall be payable upon
the terms and conditions and entitled to the security and benefits, all as set
forth in the HPSC Gloucester Funding 2003-1 LLC I and HPSC Gloucester Funding
2003-1 LLC II 13.947% Asset Backed Note, Series 2003-1, Class F (the “Class F
Note”) issued pursuant to an Indenture, dated as of March 31, 2003, by and among
HPSC Gloucester Funding 2003-1 LLC I and HPSC Gloucester Funding 2003-1 LLC II,
as Issuers, HPSC, Inc., as Servicer and Originator and BNY Midwest Trust
Company, as Indenture Trustee (the “Indenture”).  An interest in the Class F
Note, equal to $965,000, was transferred to, and paid for in full by, HPSC (the
“HPSC Interest in the Class F Note”).  Such transfer was made through the
book-entry facilities of DTC as required by the Class F Note.  The HPSC Interest
in the Class F Note is held in book entry form in the name of HPSC in the
Oppenheimer Account, as described below.  The remaining principal balance of
such interest is $868,032.80.  The Form of Class F Note is attached hereto as
Exhibit A.

 

Contemporaneously with the execution of this Note, funds in the amount of
$870,732.12 have been wired to HPSC by Payee.

 

This Note shall be payable solely from the proceeds of the HPSC Interest in the
Class F Note.  The Payee shall have no recourse to any assets of HPSC with
respect to any amounts due on this Note except for the Collateral described
below and HPSC shall have no obligations under this Note, except to the extent
of such Collateral.

 

This Note is a secured note with the Payee having all the benefits and rights of
a secured creditor under applicable law.  As security for the payment and
performance of the obligations under this Note, HPSC hereby grants the Payee a
security interest in and lien on all of HPSC’s right, title and interest in and
to in the following described property now owned by HPSC (hereinafter called the
“Collateral”):

 

•                  All HPSC’s right, title and interest in that certain HPSC
Gloucester Funding 2003-1 LLC I and HPSC Gloucester Funding 2003-1 LLC II
13.947% Asset Backed Note, Series 2003-1, Class F Note, dated as of March 31,
2003, Cusip No. 40429DAG5, said interest having been transferred to HPSC, Inc.
and held in book-entry form through DTC in the Oppenheimer Account as defined
below; and

 

•                  HPSC Account No. G38-1619522, Oppenheimer & Co, Inc., One
Federal Street, 22nd Floor, Boston, MA 02110 (the “Oppenheimer Account”) which
holds all HPSC’s right, title and interest in the Class F Note in book entry
form, and all proceeds of the HPSC interest in the Class F Note contained in
such account, now existing or hereafter arising.

 

--------------------------------------------------------------------------------


 

HPSC has taken all necessary actions to authorize this Note and the execution,
delivery and performance of this Note, and this Note has been duly executed and
delivered by HPSC.  This Note constitutes the legal, valid and binding
obligation of HPSC enforceable against HPSC in accordance with its terms.  HPSC
does not require the consent or approval of any third party to execute, deliver
or perform the Note nor will HPSC thereby default under the terms of any other
agreement to which it is a party.

 

The Collateral will be held by Oppenheimer & Co., Inc., subject to that certain
Pledged Collateral Account Agreement, dated as of the date hereof, among HPSC,
the Payee and Oppenheimer & Co., Inc. (the “Pledged Collateral Account
Agreement”).

 

HPSC will execute and deliver any further instruments and documents and take
such further actions as the Payee may reasonably request from time to time to
preserve and perfect the Payee’s rights hereunder.

 

HPSC will not sell, transfer, grant a security interest to any other party in,
or otherwise dispose of, in each case, any of its interest in the Collateral.

 

HPSC will notify the Payee at least 30 days in advance of any change in HPSC’s
chief executive office, state of entity formation, name of entity, form of
entity, or legal identity, as applicable.

 

This Note shall, at the option of the Payee, be immediately due and payable upon
the (i) the Class F Note becoming due and payable or (ii) filing by HPSC of an
assignment for the benefit of creditors, or pursuant to any bankruptcy or
insolvency law, or the suffering by HPSC of an involuntary petition under any
such law or for receivership to exist, which is not vacated within thirty (30)
days (each, an “Event of Default”).

 

If an Event of Default shall have occurred then, or at any time thereafter while
such Event of Default is continuing, the Payee (a) shall be entitled to the
rights and remedies set forth in the Pledged Collateral Account Agreement; (b)
may declare the principal balance hereof and all accrued interest due and
payable, whereupon it shall become immediately due and payable without notice or
demand; (c) shall be entitled to all of the rights and remedies of a secured
creditor under the Uniform Commercial Code as it may be in effect from time to
time in the Commonwealth of Massachusetts (the “UCC”) in addition to all other
rights and remedies available to the Payee hereunder and by law; (d) shall have
the right to take possession of the Collateral; and (e) may take any other
action which it deems necessary or desirable to protect the Collateral or the
security interest.  HPSC agrees that if notice of sale is required by law to be
given, seven (7) days’ notice shall constitute reasonable notice.  HPSC shall
have no liability for any deficiency if the net proceeds of any sale or
disposition of Collateral are less than the total outstanding amounts due under
this Note.  All rights of the Payee with respect to the HPSC Interest in the
Class F Note upon an Event of Default shall be subject to the terms of the
Indenture.

 

This Note shall be prepayable in whole but not in part at the option of HPSC,
provided that upon prepayment HPSC shall pay all outstanding principal and
interest plus an additional amount as follows:  if the Note is prepaid prior to
the first anniversary hereof, HPSC shall pay an additional amount equal to 4% of
the outstanding principal balance at the time of prepayment; if the Note is
prepaid after the first anniversary but prior to the second anniversary hereof,
HPSC shall pay an

 

2

--------------------------------------------------------------------------------


 

additional amount equal to 3% of the outstanding principal balance at the time
of prepayment; if the Note is prepaid after the second anniversary but prior to
the third anniversary hereof, HPSC shall pay an additional amount equal to 2% of
the outstanding principal balance at the time of prepayment; if the Note is
prepaid after the third anniversary but prior to the fourth anniversary hereof,
HPSC shall pay an additional amount equal to 1% of the outstanding principal
balance at the time of prepayment.  This Note shall be deemed to have been paid
in full when all payments due and/or payable under the HPSC Interest in the
Class F Note, and any additional payments as described above, have been
deposited in the Oppenheimer Account and thereafter transmitted to the Payee.

 

HPSC hereby waives demand, presentment and protest and all notices hereto.  No
modification or indulgence or waiver hereof shall be binding unless in writing
and signed by the Payee and HPSC.

 

Except as otherwise specified herein, all notices hereunder shall be in writing,
shall be sent to the addresses set forth below or at such other address as any
party hereto may hereafter specify to the other in writing:

 

If to the Secured Party:

Dollie A. Cole

 

Briarpatch Ranch

 

Country Road 179,

 

West Mendoza

 

Lockhart, Texas 78644

 

 

If to the undersigned:

HPSC, Inc.

 

60 State Street

 

Boston, MA 02109

 

Fax: 617-723-4786

 

Attention:  John W. Everets, Chairman and CEO

 

 

with copy to:

Day, Berry & Howard LLP

 

260 Franklin Street

 

Boston, MA 02110

 

Fax: 617-345-4745

 

Attention: Dennis W. Townley, Esq.

 

This Note shall be binding upon and inure to the benefit of HPSC, the Payee and
their respective heirs, successors and assigns, except that HPSC may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Payee.

 

This Note shall be governed by the substantive laws of the Commonwealth of
Massachusetts, without regard to conflicts of law rules.  Any dispute arising
under this Note shall be decided in the jurisdiction of any state or Federal
court located within Massachusetts.  ANY RIGHTS TO A TRIAL BY JURY ARE EXPRESSLY
WAIVED.

 

*      *      *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Note under seal as of
the day and year first above written.

 

 

HPSC, INC.

 

 

 

 

 

By:

/s/ John W. Everets

 

 

Name:  John W. Everets

 

 

Title:  Chairman and CEO

 

 

 

Agreed:

 

 

 

 

 

/s/ Dollie A. Cole

 

 

 

Dollie A. Cole

 

 

 

4

--------------------------------------------------------------------------------